Citation Nr: 1641985	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-17 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left shoulder injury, atrophy of the deltoid muscle, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for left axillary nerve injury, minor, currently rated 20 percent disabling prior to March 12, 2012, and 30 percent disabling from that date.

3.  Entitlement to an increased rating for residuals of left wrist fracture, minor, currently rated 10 percent disabling.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by fatigue, claimed as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for degenerative disc disease lumbar spine with radiculopathy (claimed as degenerative disc disease in lumbar spine and strain/pain in left lower back and numbness left leg).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Whether the Veteran's June 6, 2016 submission may be accepted as a timely notice of disagreement (NOD) to initiate an appeal of determinations in a January 2015 rating decision.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1993.

These matters (with the exceptions of the lumbar spine issue and the issue of the timeliness of an NOD, explained below) come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office for Atlanta, Georgia (RO).

In June 2016, the Veteran provided testimony at a Board videoconference hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board notes that the Veteran attempted to appeal an additional matter to the Board regarding the effective date for the removal of a dependent from his award, but that issue appears to have featured a miscommunication through typographical error rather than a substantive determination in dispute.  In June 2012, the Veteran was provided a notice letter regarding an increase in a service-connected disability rating; the letter included a summary of his monthly entitlement payment amounts going forward, including an indication that his entitlement was to be revised downward due to a "Minor Child Adjustment" on April 4, 2012.  In July 2012, the Veteran filed an NOD addressing that adjustment, indicating that "the veteran believes this is an error," because "[t]he veteran's minor child ... does not turn 18 until 2013."  The NOD specifically "request[ed] that [the Veteran's daughter]'s information and the veteran's award be corrected."  The AOJ responded with a July 2014 statement of the case that explained that the prior reference to April 4, 2012 was merely a typographical error on the letter, and that the Veteran's "minor child ... was removed from the award as of April 4, 2013.  She was not removed as of April 4, 2012."  As the effective date for the adjustment was actually the date sought by the Veteran, this resolved the issue raised by the NOD in its entirety by explaining that the effective date sought by the Veteran had been the one implemented.  The AOJ's erroneous suggestion to the contrary was an acknowledged typographical error that was corrected without impact detriment to the Veteran's due entitlement payments.

In September 2014, the Veteran's representative submitted correspondence stating an intent to "formally appeal the decision reached as noted by the July 29, 2014 Statement of the Case (SOC)," but then specifically identifies only a separate matter that was addressed in a supplemental SOC issued on the same date of July 29, 2014.  The Board finds that there is no dependency effective date issue currently on appeal before the Board because (a) the dependency effective date issue was resolved by the AOJ's acknowledgment that the Veteran was entitled to (and in fact received) payment for the dependent through the effective date he sought, and (b) no substantive appeal identified any remaining matter of controversy with regard to that issue.  Accordingly, no dependency issue has been perfected on appeal to the Board and the Board shall not further discuss any dependency matter in this decision.

The Board notes that during the course of this appeal, the RO issued a May 2012 rating decision that partially granted the claim of entitlement to an increased rating for left axillary nerve injury, minor, by awarding a 30 percent rating (increased from 20 percent) effective from March 12, 2012.  In July 2012, the Veteran's representative submitted correspondence asserting that the assigned rating should be higher and the effective date for the award should be earlier.  The RO then issued a supplemental SOC in July 2014 that referred to an issue of "[e]ntitlement to an effective date earlier than March 12, 2012 for the increased evaluation of 30 percent for left axillary nerve injury, minor."  However, the Board notes that these matters are encompassed within the already ongoing appeal seeking increased disability compensation for the left axillary nerve injury, and the September 2015 supplemental statement of the case characterizes the issue correctly in its full breadth.  Accordingly, the issue identified in the July 2014 supplemental SOC is not separately listed in this case and is contemplated within the scope of the left axillary nerve increased rating issue.

The issues of (1) entitlement to increased ratings for residuals of a left shoulder injury, (2) left axillary nerve injury, and (3) residuals of left wrist fracture, in addition to the issues of (4) entitlement to service connection for a disability manifested by joint aches (claimed as due to an undiagnosed illness), (5) service connection for a back disability and (6) whether the Veteran's June 2016 submission may be accepted as a timely NOD to initiate an appeal of a January 2015 rating decision, are each addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to TDIU.

2.  March 1995, March 1998, and June 1998 RO rating decisions denied service connection for a disability manifested by fatigue, claimed as due to an undiagnosed illness; the Veteran was notified of these decisions but did not perfect an appeal of any of these decisions (nor submit new and material evidence within a year following the last of these decisions).

3.  Evidence added to the record since the June 1998 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a disability manifested by fatigue, claimed as due to an undiagnosed illness, and does not raise a reasonable possibility of substantiating that claim.

4.  March 1995 and March 1998 RO rating decisions denied service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness; the Veteran was notified of these decisions but did not perfect an appeal of any of these decisions (nor submit new and material evidence within a year following the last of these decisions).

5.  Evidence added to the record after the March 1998 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness, and is neither cumulative nor redundant of the prior evidence of record; when considered with the previous evidence of record, the new evidence raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.204 (2015).

2.  The March 1995, March 1998, and June 1998 RO rating decisions that denied service connection for a disability manifested by fatigue, claimed as due to an undiagnosed illness, are final.  38 U.S.C.A. § 7105 (West 2015).

3.  Evidence received since the June 1998 RO rating decision in connection with the Veteran's request to reopen a claim for service connection for a disability manifested by fatigue, claimed as due to an undiagnosed illness, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  The March 1995 and March 1998 RO rating decisions that denied service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness, are final.  38 U.S.C.A. § 7105 (West 2015).

5.  Evidence received since the March 1998 RO rating decision in connection with the Veteran's request to reopen a claim for service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims addressed with final decisions herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

The Veteran has stated, including during his June 2016 Board hearing, that he desires to withdraw his appeal on the issue of entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Petitions to Reopen Previously Denied Service Connection Claims
with New and Material Evidence

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The Board notes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the rating decision, the decision is not final, and the claim remains pending.  Therefore, to determine finality, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  See id; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time following service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, as the Veteran's service records confirm service in the Southwest Asia theater of operations during the Persian Gulf War, presumptive service connection may alternatively be established under 38 U.S.C.A. § 1117.  In such cases, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Service Connection for Fatigue (Claimed as Due to Undiagnosed Illness)

For VA purposes, the diagnosis of  chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

A November 1994 RO rating decision deferred adjudication of a matter including entitlement to service connection for fatigue due to undiagnosed illness.

A March 1995 RO rating decision denied service connection for fatigue due to undiagnosed illness, finding that there was "no objective evidence of any abnormal ... fatigue."

A March 1998 RO rating decision denied service connection for "fatigue as due to undiagnosed illness" on the basis that "[n]o objective evidence of a chronic undiagnosed illness involving ... fatigue, subject to service connection was shown in the service medical records or any other medical evidence reviewed."  The March 1998 decision noted that the Veteran had been diagnosed in a December 1997 VA examination report with "chronic fatigue syndrome, history of cause unknown," but the RO rating decision found that the "diagnosis is not supported, as required by VA regulations," citing the diagnostic requirements listed in 38 C.F.R. § 4.88a (discussed above).

A June 1998 RO rating decision further considered this matter in the context of entitlement to service connection for "major depression, claimed as chronic fatigue, memory loss and concentration problems as due to undiagnosed illness."  The June 1998 RO rating decision denied the claim on the basis that the claimed fatigue (along with associated symptoms) "is determined to result from a known clinical diagnosis of major depression, which neither occurred in nor was caused by service."

Evidence of record at the time of the March and June 1998 RO decisions included the Veteran's service treatment and personnel records, post-service VA medical records, post-service private medical records, a September 1994 VA examination report, a December 1997 VA examination report, and a May 1998 VA examination report.  The Veteran did not perfect an appeal of the decisions nor submit new and material evidence within a year of these decisions; the rating decisions became final on this issue.

At the time of the March and June 1998 RO rating decision, a December 1997 VA examination report was of record with a diagnosis of "Chronic fatigue syndrome, history of.  Cause unknown."  Another December 1997 VA examination report, focused upon mental health evaluation, showed a diagnosis of "Chronic fatigue, etiology undetermined, but it could be related to the depression."

Notably, after the June 1998 RO rating decision, the Veteran subsequently established entitlement to service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, as awarded by a December 2011 RO rating decision.

With regard to the issue of entitlement to service connection for fatigue, claimed as due to an undiagnosed illness, evidence received since the March and June 1998 rating decisions includes additional VA and private medical records.  Although new, these medical records do not tend to establish any fact-element of the criteria for entitlement to service connection that was unestablished at the time of the 1998 decisions.  The fact that the Veteran experienced symptoms of fatigue was already established at the time of the 1998 decisions.  The fact that the Veteran had been diagnosed with chronic fatigue syndrome (without findings meeting the VA criteria to recognize such a diagnosis under 38 C.F.R. § 4.88a) was already established at the time of the 1998 decisions.  The fact that the Veteran's fatigue symptoms were considered to be potentially attributable to known diagnoses was already established at the time of the 1998 decisions.  To the extent that the new evidence suggests additional diagnoses and findings potentially associated with the Veteran's fatigue (such as sleep apnea, anemia, and vitamin B12 deficiency), the new evidence of record presents no suggestion (and the Veteran has not contended) that any of these diagnoses or findings are related to service.  It was already established at the time of the prior final denial that the Veteran had medical diagnoses to which fatigue symptoms may be attributable.  This new information does not tend to establish any unestablished element necessary to substantiate the claim for service-connection for fatigue, claimed as due to an undiagnosed illness; it does not indicate the presence of an undiagnosed illness manifested by fatigue, nor does it reveal that any diagnosed illness manifested by fatigue with any suggestion of an etiological link to military service (aside from the established award of service connection for psychiatric diagnoses associated with fatigue).  The new evidence does not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA and private medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

Pertinent evidence added to the record after the June 1998 RO rating decision also includes a March 2012 VA examination report with medical opinion.  Like the evidence discussed in the March 1998 rating decision, the March 2012 VA examination report indicates that the Veteran has had some form of diagnosis of chronic fatigue syndrome, but that the findings do not meet the VA criteria for recognizing such a diagnosis under 38 C.F.R. § 4.88a.  The section of the March 2012 VA examination report discussing signs of possible chronic fatigue syndrome includes a marked box to indicate that the Veteran has at some point been diagnosed in some fashion with chronic fatigue syndrome, but the subsection of this entry for specifying "the Veteran's condition" indicates that "Chronic fatigue syndrome" was not found by the medical examiner (as the box for this item was not checked), and rather the diagnosis found was "Malaise and fatigue."  The March 2012 VA examination report cites the VA diagnostic criteria of 38 C.F.R. § 4.88a, cites review of the Veteran's medical records, cites interview of the Veteran, and discusses the Veteran's medical history pertinent to fatigue in detail.  In this discussion, the examiner clearly states: "He has not been diagnosed with chronic fatigue ...."  The March 2012 VA examiner specifically indicates that the Veteran's history of fatigue (described in detail in the report) has not "reduced daily activity level to less than 50% of pre-illness level," thus failing to meet the diagnostic criteria of 38 C.F.R. § 4.88a.

The March 2012 VA examination report presents the conclusion that the "Veteran reports tiredness and fatigue and his diagnosis is malaise and fatigue," and that the symptoms "can occur as a result of his anti-depressant and anxiety medications ... which can cause drowsiness."  Additionally, the VA examiner explains that the Veteran's "[d]epression and other psychological conditions can produce fatigue," and that the symptoms "can occur as a result of exhaustion as he works 5-6 days a week."  Significantly, the March 2012 VA examiner concludes that the "Veteran has a diagnosable chronic multi symptom illness with a partially explained etiology," and that "[i]t is less likely as not that the veteran's claimed fatigue is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."

The Board again notes that "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology  ... will not be considered medically unexplained."  38 C.F.R. § 3.317(a)(2).  Significantly, then, the March 2012 VA examination report does not indicate that the Veteran has a qualifying chronic disability for which compensation under 38 C.F.R. § 3.317 may be warranted.  The March 2012 VA examination report's suggestions of some manner of diagnosis of chronic fatigue syndrome that does not meet the criteria for such a diagnosis for VA purposes under 38 C.F.R. § 4.88a does not suggest a new pertinent fact because substantially the same information was presented in the December 1997 VA examination report and discussed expressly in the prior March 1998 RO rating decision.  The March 2012 VA examination report does not otherwise present a material indication of a basis for finding that the Veteran may be entitled to a new award of service connection for fatigue (beyond the extent to which such fatigue symptomatology is already contemplated by his compensation for the service-connected psychiatric diagnosis of PTSD with major depressive disorder).

The March 2012 VA examination report is new in that the document itself was not of record at the time of the prior final denial of the claim.  However, the information it presents indicating that the Veteran experiences symptoms of fatigue that do not meet the VA requirements for a diagnosis of chronic fatigue syndrome under 38 C.F.R. § 4.88a is repetitive of indications already of record at the time of the prior final denial.  The existence of the Veteran's significant symptoms of fatigue was not in question at the time of the March and June 1998 denials and was not part of the basis of the denial.

Moreover, as the March 2012 VA examination report's conclusion weighs against the claim for service connection for fatigue (claimed as due to undiagnosed illness), it does not raise a reasonable possibility of supporting the claim.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Evidence received after the March and June 1998 rating decisions also includes an October 2005 private polysomnogram report from Total Sleep Diagnostics that was prepared in connection with efforts to evaluate the Veteran's complaints of fatigue and malaise; this evidence was submitted to VA in April 2009.  The October 2005 polysomnogram report shows the a medical diagnosis of "obstructive sleep apnea worse in REM sleep."  Also submitted to VA (in April 2009) along with the October 2005 sleep diagnostic report were private medical records including a November 2008 laboratory testing report showing that the Veteran was diagnosed with a "Vitamin B deficiency."  A February 2009 VA mental health medical report discusses the Veteran's symptoms of fatigue in connection with psychiatric diagnoses of depression and dysthymia.  A May 2011 VA examination report shows that the Veteran reported "symptoms including difficulty falling asleep," "difficulty staying asleep," and "fatigue" in connection with diagnosis of PTSD with major depressive disorder.  A December 2009 VA medical report shows that the Veteran reported that "medications[] he takes for depression[] make him drowsy."  The report shows that the examiner "assured him [the Veteran] that his symptoms do not fit with the di[a]gnosis of fibromyalgia."  The Veteran's VA medical records added since the March and June 1998 decisions repeatedly discuss his experience of "poor sleep" in connection with his psychiatric diagnoses.  The Board finds that this evidence does not indicate that the Veteran's symptoms of fatigue are due to an undiagnosed illness nor otherwise related to service (beyond the extent to which the Veteran's fatigue symptomatology is already contemplated by his compensation for the service-connected psychiatric diagnosis of PTSD with major depressive disorder).

Other evidence received after the March and June 1998 rating decisions includes private medical reports from Southeast Primary Care Providers.  A January 2011 report from this provider discusses the Veteran's symptoms of "malaise and fatigue" and presents the initial medical impression that it "may be due to medication" and the physician noted "suspect this is all depression."  Further diagnostic testing led to a diagnosis of "Anemia" and "Vitamin B12 deficiency."  The Board finds that this evidence does not indicate that the Veteran's symptoms of fatigue are due to an undiagnosed illness nor otherwise related to service (beyond the extent to which the Veteran's fatigue symptomatology is already contemplated by his compensation for the service-connected psychiatric diagnosis of PTSD with major depressive disorder).

Subsequent to the March and June 1998 rating decisions, the Veteran has presented additional written contentions and lay testimony in support of his claim that he suffers from symptoms of fatigue that are related to his military service either as part of an undiagnosed illness or as secondary to a service-connected psychiatric disorder.  A January 2009 written statement includes the Veteran's description of his history of experiencing fatigue symptoms and the details of his service in the Persian Gulf; other testimony and evidence added to the record since June 1998 repeatedly indicates that the Veteran experiences fatigue symptoms.  However, the existence of the Veteran's post-service fatigue symptoms and the pertinent details of his service in the Persian Gulf were already established in the record at the time of the March and June 1998 denials.  The bases of the March and June 1998 denials featured findings that the acknowledged existent fatigue symptoms and the pertinent Persian Gulf service, but found that the symptoms were not attributable to a medically unexplained or undiagnosed illness nor otherwise etiologically linked to the Veteran's service in the Persian Gulf.  The new evidence further indicating the presence of post-service fatigue and the nature of the Veteran's Persian Gulf service, without evidence addressing an unestablished element, is not material for the purposes of reopening the claim.

A February 2009 written statement includes further description of service in the Persian Gulf, including with regard to exposures that he recalls "causing loss of appetite and weight loss," but without specific reference to his claim concerning fatigue symptoms.  The Veteran's February 2009 statement describes exposures (such as those involving oil fires) that the Veteran had previously described in statements that were of record at the time of the March and June 1998 denials; for instance, a September 1994 VA examination report documents the Veteran's description of such exposures (including oil fires) during service.  The fact of the Veteran's qualifying service in the Persian Gulf associated with potential undiagnosed illnesses was already established in the record at the time of the March and June 1998 denials.  The Veteran's presentation at his June 2016 Board hearing directed attention to his contention that his fatigue was either due to an undiagnosed illness or to his already service-connected psychiatric disability; the testimony did not otherwise indicate the existence of new pertinent facts.  The Board finds that these assertions are redundant of the appellant's prior contentions that were already considered by the March and June 1998 rating decisions that denied the claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Board notes that the Veteran's contentions during the June 2016 Board hearing included the suggestion that service connection may be warranted for fatigue as secondary to his service-connected PTSD with major depressive disorder.  The June 1998 denial of service connection for fatigue as part of a psychiatric pathology was based upon a finding that the Veteran's psychiatric disorder was not related to his military service; new and material evidence on this point has been subsequently received, but that matter has already been resolved by the December 2011 award of service connection for PTSD with major depressive disorder.  The new and material evidence on that point does not relate to the matter currently on appeal featuring the question of whether service connection is warranted for a disability manifested by fatigue distinct from the already service-connected psychiatric pathology.

The evidence of record indicates that the Veteran's fatigue is potentially a symptom of service-connected PTSD with major depressive disorder (including as associated with sleep disturbances directly contemplated by the compensation for the psychiatric disorder).  The Veteran's PTSD with major depressive disorder is a service-connected disability, but to the extent that the Veteran's fatigue is a symptom of such disability it is not a distinct disability for which a separate award of service connection may be awarded.  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  For example, a symptom such as pain, apart from a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, evidence suggesting that the Veteran's fatigue is a symptom of service-connected psychiatric disorder does not relate to an unestablished fact necessary to establish entitlement to service connection because (a) the fact that fatigue was a symptom that may be attributed to psychiatric disorder was already established at the time of the March and June 1998 denials, and (b) because none of the evidence received subsequent to the March and June 1998 denials indicates that the fatigue represents a distinct diagnostic entity or disability etiologically linked to his service-connected psychiatric disorder, merely a symptom already contemplated by the existing award of service connection.

A new theory of entitlement alone is not new and material evidence.  In addition, a new theory of causation for the same disease or injury that was the subject of a previously denied claim by the Board cannot be the basis to reopen the claim under 38 U.S.C.A. § 7105(c).  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Board finds that the Veteran has not submitted any additional evidence to support finding that the Veteran's complaints of fatigue are associated with a disability distinct from the service-connected PTSD with major depressive disorder yet etiologically linked to the service-connected psychiatric disorder.  As such, the new theory is not presented with new and material evidence.

The evidence also indicates that the Veteran's fatigue is potentially a symptom of sleep apnea, anemia, and/or vitamin B-12 deficiency.  This evidence does not tend to establish a previously unestablished fact-element of the claim of entitlement to service connection for a disability manifested by fatigue.  The required service connection element of a current pathology or a current diagnosis to which the claimed fatigue may be attributable was already established at the time of the prior final denial; the unestablished fact-element was a link to military service.  The Board notes that there is no indication of record suggesting that any aspect of the Veteran's sleep apnea, anemia, or vitamin B-12 deficiency is etiologically linked to military service or to service-connected psychiatric disorder.

In summary, all of the evidence received since the March and June 1998 rating decisions is either (a) evidence that does not tend to establish any unestablished fact necessary to substantiate the claim, or (b) cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The evidence received since the March and June 1998 rating decisions raises no reasonable possibility of substantiating the claim for entitlement to service connection for fatigue (claimed as due to undiagnosed illness).  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Service Connection for Joint Aches (Claimed as Due to Undiagnosed Illness)

The Veteran seeks to reopen a claim for service connection for joint aches claimed as due to undiagnosed illness.  A claim of entitlement to service connection for joint aches due to undiagnosed illness was denied in a March 1995 RO rating decision on the basis that there was "no objective evidence of any abnormal aching joints ..." aside from diagnosed and service-connected disabilities of left upper extremity joints.  The March 1995 RO rating decision acknowledged the Veteran's complaints of "having some pain in various joints including the knees, ankles, wrists, back, and fingers ...," but found that the evidence showed that "[o]ther than the joints for which service connection has been established, his joints were normal with full mobility and normal musculature."  

A March 1998 RO rating decision denied service connection for "aching joints ... as due to undiagnosed illness" on the basis that "[n]o objective evidence of a chronic undiagnosed illness involving aching joints or fatigue, subject to service connection was shown in the service medical records or any other medical evidence reviewed."  The Veteran did not perfect an appeal of the decision nor submit new and material evidence within a year of the decision; the rating decision became final on this issue.

Evidence of record at the time of the March 1998 rating decision included service records, post-service VA medical records, and VA compensation examination reports.  As discussed by the March 1998 RO rating decision, the evidence of record at that time did not establish that the Veteran's suffered from joint ache symptoms that were medically unexplained.  There is no need for further discussion of the details of the evidence of record at the time of the March 1998 rating decision at this time, as the Board finds that the claim may be reopened on the basis of new and material evidence that now suggests that the Veteran may have joint ache symptoms that are not clearly attributable to a specific medical diagnosis.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes a VA medical report dated in March 2010 that includes a medical assessment of "Chronic pain syndrome: Unspecific."  This assessment was associated with the Veteran's report "that he hurts 'all over his body,' graded up to 10 out of a 10 point pain scale."  Subsequent VA medical reports also reference evaluation and treatment of "Chronic pain syndrome" and "polyarthralgia," including in July 2010.  This evidence is new in that it was not of record at the time of the prior final denial in March 1998.  In addition, it is material as it relates to a previously unestablished fact that the Veteran has been medically found to have a nonspecific chronic pain syndrome and/or polyarthralgia with broad symptoms of pain beyond what is attributable to specific diagnoses.

The evidence of record at the time of the prior final denial did not include this medical assessment, and the basis for the prior final denial featured a finding that there was "[n]o objective evidence of a chronic undiagnosed illness involving aching joints."  The Board finds that the March 2010 VA medical report tends to indicate that there is medical evidence of a chronic undiagnosed illness involving aching joints beyond what has been attributed to specific diagnoses; this pertains directly to one of the previously unestablished criteria for the award of service connection for an undiagnosed illness manifested by joint aches.  As new and material evidence has been received, the claim is reopened.


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.

New and material not having been received, the application to reopen a claim for service connection for a disability manifested by fatigue, claimed as due to an undiagnosed illness, is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness, the claim is reopened and the appeal is allowed to this extent.


REMAND

Left Upper Extremity Rating Issues (Left Shoulder Injury, Left Axillary Nerve Injury, Left Wrist Fracture, and Associated Impairment)

The Board finds that a remand for VA examination(s) is warranted with regard to the left upper extremity increased rating issues and the issue of entitlement to service connection for a disability manifested by joint aches in this case.  Updated and clarified medical findings are necessary to support informed appellate review of these issues.

A January 2009 VA examination report refers to deltoid muscle involvement (Muscle Group III) in the Veteran's service-connected left upper extremity disability, and the Veteran's left shoulder rating has been assigned under the provisions of Diagnostic Code 5303 for Muscle Group III.  However, the January 2009 VA examination report identifies similar or greater impairment of muscle strength in adjacent Muscle Groups I, II, and IV (with the greatest impairment indicated for Muscle Group II).  The Veteran's representative directed attention this fact at the June 2016 Board hearing, and raised the matter of considering whether a rating for impairment of another Muscle Group, such as Muscle Group II (for which the January 2009 VA examination report suggested greater impairment than for the others) may be warranted.  The Board notes that the pertinent VA examination reports of record after January 2009 discuss left upper extremity disability without clearly address the impairment of specific Muscle Groups.  Updated findings and clarification regarding whether previously noted impairment of Muscle Groups I, II, and IV is part of the service-connected left shoulder pathology is necessary to allow the Board to complete an adequately informed review of this case with consideration of the Veteran's contentions.

During the processing of this remand, the AOJ shall have the opportunity to consider whether a combination of ratings for impairment of multiple Muscle Groups may be appropriate in this case, with attention also to the rating for neurological impairment.  The Board observes that 38 C.F.R. § 4.55(a) provides that muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  A determination of the most favorable appropriate assignment of ratings for service-connected sensory and motor impairment of the left upper extremity is central to proper resolution of this appeal.  The Board also observes that under § 4.55(d), the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder (as may be pertinent in this case).  There has not been a VA examination report with specific attention to the detail of Muscle Group impairments since January 2009 (more than 7 years ago).

As also discussed on the record during the June 2016 Board hearing, the Veteran has described a collection of left upper extremity symptoms including left hand problems that may suggest a new manifestation of pertinent neurological impairment and/or a manifestation of the left wrist disability at issue.  The Veteran and his representative described that the left wrist disability interferes with the function of the Veteran's left hand (in manners beyond a previously documented limitation of motion such as shown in VA examination reports of record), and the testimony suggests new or worsened manifestations of the set of service-connected left upper extremity disabilities in the time since the March 2012 VA examination report (which indicated that left hand function was essentially normal at the time).  (The Board notes that hand function is not discussed in detail in the December 2014 VA examination report.)

In summary, fully informed resolution of the questions involved in the rating issues on appeal requires a medical examination report to identify each of the muscle, joint, and neurological manifestations of the service-connected left upper extremity disabilities so that a determination may be made as to the appropriate combination of ratings that may be most advantageous to the Veteran in this case.

The Board notes that the most recent VA medical records in the claims-file have not been updated to include any documentation of recent VA treatment of the Veteran's left upper extremity and joint symptoms in a number of years.  It is not clear whether further pertinent treatment has taken place since the last update of VA records.  The AOJ shall have the opportunity to obtain any outstanding pertinent VA medical records during the processing of this remand.

Service Connection for Disability Manifested by Joint Aches, Claimed as Due to an Undiagnosed Illness

As discussed above, the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness.  The Board finds that evidence including VA medical records dated in March and July 2010 referencing "Chronic pain syndrome: Unspecific" and polyarthralgia associated with complaints of significant pain throughout the body raises the need for clarification as to whether such assessments represent the presence of a qualifying undiagnosed illness or medically unexplained multisymptom illness that may be related to the Veteran's military service.  A VA medical examination with medical opinions addressing the complex medical questions raised in this matter is necessary to support adequately informed final appellate review of the claim.

The Board notes that the most recent VA medical records in the claims-file have not been updated to include any documentation of recent VA treatment of the Veteran's chronic pain syndrome and polyarthritis diagnoses in a number of years.  Treatment and evaluation appeared to be ongoing in 2010 until the time of the last update of the claims-file's set of VA records.  It is not clear whether further pertinent treatment has taken place since the last update of VA records.  The AOJ shall have the opportunity to obtain any outstanding pertinent VA medical records during the processing of this remand.

Service Connection for Back Disability

In May 2011, the Veteran submitted an NOD with regard to the RO's January 2011 rating decision denying service connection for degenerative disc disease lumbar spine with radiculopathy (claimed as degenerative disc disease in lumbar spine and strain/pain in left lower back and numbness left leg).  The Veteran  has not been issued a Statement of the Case (SOC) on this matter.  Thus, the Board remands the issue for the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Attempted Notice of Disagreement to Initiate Appeal of a January 2015 Rating Decision

In January 2015, the RO issued a rating decision on various issues featuring the Veteran's claims pending at that time.  On June 6, 2016, the Veteran's representative submitted correspondence to the RO expressing that "[w]ith regard to the decision dated January 28, 2015 the veteran disagrees with every decision," and then specifically referenced the matters of the assignment of effective dates for the awards of service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  The June 2016 correspondence argues that "[w]e file this Notice of Disagreement late with good cause as we first learned of this decision during the veteran's June 3, 2016 BVA hearing...."  Shortly thereafter, the RO issued a June 2016 decisional letter to the Veteran explaining: "We have determined that we cannot accept your letter as a Notice of Disagreement.  The time limit to file a Notice of Disagreement has passed."

Later in June 2016, the Veteran filed an NOD on the prescribed form seeking to appeal the RO's determination regarding the rejection of the June 6, 2016 attempt to initiate an appeal, arguing: "Notice of disagreement filed June 6, 2016 should be accepted as late with good cause."  The Veteran  has not been issued a Statement of the Case (SOC) on this matter.  Thus, the Board remands the issue for the RO to issue an SOC pursuant to Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC (or two SOCs, as appropriate) with respect to the issues of (a) entitlement to service connection for degenerative disc disease lumbar spine with radiculopathy (claimed as degenerative disc disease in lumbar spine and strain/pain in left lower back and numbness left leg), and (b) whether the Veteran's June 6, 2016 submission may be accepted as a timely NOD to initiate an appeal of determinations in a January 2015 rating decision.  Include notification of the need to timely file a Substantive Appeal to perfect the appeal on one or both of these issues.  Allow the appellant the requisite period of time for a response.

2.  Attempt to obtain (and make available for review in the claims-file) any outstanding VA medical records pertaining to any left upper extremity disability and generalized joint symptoms that are dated from 2010 onward.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained (following the receipt of any necessary authorizations from the Veteran).

3.  After the record is determined to be complete, arrange for the Veteran to be examined by an appropriate VA physician (or multiple physicians, as necessary) to determine the nature and severity of the Veteran's service-connected left upper extremity disabilities featuring residuals of left shoulder injury, atrophy of the deltoid muscle, left axillary nerve injury, and residuals of left wrist fracture).  The examiner(s) should specifically identify all orthopedic (to specifically include muscular) and neurological manifestations of the service-connected left upper extremity disabilities, including identification of each muscle group affected, each specific nerve affected, and (to the extent possible) indicate the degree of impairment to each.

The VA examination report(s) should specifically discuss each of the following, as necessary:

a) Please note that the January 2009 VA examination report refers to deltoid muscle involvement (Muscle Group III) in the Veteran's service connection left upper extremity disability, but further describes similar or greater impairment of muscle strength in adjacent Muscle Groups I, II, and IV (with the greatest impairment indicated for Muscle Group II).  Please clarify whether or not any impairments involving Muscle Groups I, II, or IV are manifestations of the Veteran's service-connected left upper extremity disabilities / residuals of service-connected left shoulder injury (and, to the extent possible, describe the degree of such impairment for each Muscle Group).

b) Please explain whether any impairment found to correspond to the Veteran's description of left hand weakness is a manifestation of the service-connected left wrist disability or is otherwise a manifestation of service-connected left upper extremity disability (including any neurological disability).

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), any examination of a joint (such as the left shoulder and left wrist) should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual data and medical principles or literature as appropriate.

4.  After the record is determined to be complete, arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of the Veteran's alleged disability manifested by joint aches throughout his body.  Based on a review of the entire record and examination of the Veteran, the examiner must provide opinions responding to the following:

a) Are all of the Veteran's reported symptoms of significant joint ache pain throughout his body, when considered either independently or together with other symptoms, due to known clinical diagnoses?  The examiner is asked to consider and discuss, as necessary, the Veteran's lay reports of observable symptoms as competent evidence in addition to any clinical records available (including the March and July 2010 VA documentation of medically assessed nonspecific chronic pain syndrome and polyarthralgia).

b) If the answer to (a) is no, do his alleged symptoms (either independently or together) present objective indications of:

i) a chronic disability that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis; OR

ii) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (but not limited to) fibromyalgia; OR

iii) no chronic disability at all?

c) If the answer to item "a" is yes, please identify each such diagnosis along with the symptoms attributable to it, and for each disability entity diagnosed, indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's military service, to include as due to environmental exposures (such as burning oil wells) in Southwest Asia.  The examiner is asked to consider and discuss, as necessary, whether the Veteran's March and July 2010 diagnoses of nonspecific chronic pain syndrome and polyarthralgia are related to exposure to burning oil wells.

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual data and medical principles or literature as appropriate.

5.  Thereafter, the AOJ should review the record and readjudicate the issues remaining on appeal.  With regard to the claims of entitlement to increased ratings for disabilities of the left upper extremity, the AOJ should specifically determine the appropriate combination of ratings (considering combinations of any applicable rating for nerve impairment, muscle group impairment, etc) that may be most advantageous to the Veteran in this case.

If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


